SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 13D [Rule 13d-101] INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO 240.13d-2(a) AND AMENDMENTS THERETO FILED PURSUANT TO 240.13d-2(a) (Amendment No. 3) RRSAT GLOBAL COMMUNICATIONS NETWORK LTD. (Name of Issuer) Ordinary Shares, par value NIS 0.01 per share (Title of Class of Securities) M8183P102 (CUSIP Number) Harel Beit-On Ackerstein Towers, Building D 12 Abba Eban Ave. Hertzliya Pituach, 4672530, Israel 972-9-972-0500 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) March 31, 2014 (Date of Event Which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of sections 240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box. ¨ The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) or otherwise subject to the liabilities of that section of the Exchange Act but shall be subject to all other provisions of the Exchange Act (however, see the Notes). CUSIP No.M8183P102 1. NAMES OF REPORTING PERSONS Viola A.V. RRsat, Limited Partnership 2.
